AFTER REMAND FROM ALABAMA SUPREME COURT
INGRAM, Judge.
Upon remand to this court by the Supreme Court of Alabama, 526 So.2d 564, it is considered that this cause should be reversed in accordance with the opinion rendered by the Supreme Court on February 26,1988, and remanded to the Circuit Court of Montgomery County for entry of an order directing the Alabama Environmental Management Commission (AEMC) to reinstate its decision to deny Shell Offshore, Inc., a permit to dump drilling waste and render such as the final order of the AEMC.
REMANDED WITH DIRECTIONS ON REMAND.
BRADLEY, P.J., and HOLMES, J., concur.